Order filed August 12, 2014, Withdrawn, Appeal Reinstated and Order filed
August 21, 2014




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-14-00237-CR
                                   ____________

                   DEVANE BERNARD SALTERS, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 405th District Court
                           Galveston County, Texas
                       Trial Court Cause No. 13CR0588

                                     ORDER

              On August 12, 2014, this Court issued an order abating the appeal and
directing the trial court to conduct a hearing to determine the reason for failure to
file appellant’s brief. On August 15, 2014, an extension of time to file a portion of
the reporter’s record was filed.

      Accordingly, our order of August 12, 2014, is withdrawn. The appeal is
reinstated.

                                      PER CURIAM